09/09/2022
ORIGINAL
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 22-0004


                                        PR 22-0004


                                                                           SEP 09 2022
                                                                         BOVVerl Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana
 IN RE THE PETITION OF
                                                                     ORDER
 ROBERT G. HENSLEY




       Robert G. Hensley has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since April 2022.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED thiscl        day of September, 2022.


                                                 For the Court,




                                                 By,     g9       Chief Justice